Citation Nr: 0902895	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  05-20 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disability, 
claimed as secondary to a service-connected left ankle 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1983 to November 1985.  This matter is before the Board 
of Veterans Appeals (Board) on appeal from a July 2004 rating 
decision by the Chicago RO.  In August 2007 a Travel Board 
hearing was held before the undersigned; a transcript of the 
hearing is associated with the veteran's claims file.  In 
July 2008, the Board sought an advisory medical opinion from 
Veterans Health Administration (VHA). 

An unappealed November 2002 rating decision had previously 
denied a claim of service connection for a low back 
disability.  The July 2004 rating decision on appeal denied 
the matter again on de novo review.  The question of whether 
new and material evidence has been received to reopen the 
claim must be addressed by the Board because the matter goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate it on a de novo basis.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end; hence, what the RO may 
have determined in this regard is irrelevant.  Barnett, 83 
F.3d at 1383.  The Board has characterized the claim 
accordingly.

The veteran had also initiated appeals of the ratings 
assigned for his service-connected left ankle and left knee 
disabilities.  Notably, although the undersigned 
inadvertently heard testimony regarding the rating of the 
left ankle disability at the August 2007 Travel Board 
hearing, the veteran's May 31, 2005 dated substantive appeal 
(after the statement of the case in the matter was issued 
earlier that month) limited his appeal to the matter of 
service connection for a low back disability.  He did not 
timely perfect an appeal in the matter of the rating for his 
left ankle disability, and such matter is not before the 
Board.   

The veteran had also initiated an appeal in the matter of the 
rating for his service connected left knee disability.  He 
did not perfect his appeal by the submitting a substantive 
appeal after the July 2007 statement of the case in the 
matter was issued.  At the August 2007 Travel Board hearing 
he stated that he was satisfied with the 10 percent rating 
assigned.  Consequently, the matter of the rating for the 
veteran's left knee disability is not before the Board.

Finally, at the Travel Board hearing the veteran stated that 
doctors told him his back disability is related to his 
service connected left knee disability.  This allegation 
raises a new claim that has not yet been addressed by the RO; 
the matter is referred to the RO for appropriate action.  

The matter of service connection for a low back disability as 
secondary to a service-connected left ankle disability on de 
novo review is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the appellant if any action on his part is required.


FINDINGS OF FACT

1.  An unappealed November 2002 rating decision denied 
service connection for a low back disability as secondary to 
a service-connected left ankle disability essentially based 
on a finding that the veteran's lumbar disc disease was not 
related to service and not shown to be related to his service 
connected left ankle disability.  

2.  Evidence received since the November 2002 rating decision 
tends to show that the veteran's low back disability is 
related to his service-connected left ankle disability; 
relates to an unestablished fact necessary to substantiate a 
claim of secondary service connection for the low back 
disability; and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

Evidence received since the November 2002 rating decision is 
new and material, and the claim of service connection for a 
low back disability as secondary to a service-connected left 
ankle disability may be reopened.  38 U.S.C.A. §§ 5108, 7105, 
(West 2002); 38 C.F.R. § 3.156 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b) (1) (including as amended 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in a claim to reopen, notice to the claimant must 
include (with some specificity) notice of what is necessary 
to reopen the claim, as well as notice of what is needed to 
substantiate the underlying claim.  

In a January 2004 letter (prior to the RO's initial 
adjudication of this claim), the veteran was informed of the 
evidence and information necessary to substantiate his claim 
of service connection, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  The letter also informed the veteran of when 
the claim was last denied and defined new and material 
evidence.  Via March 2006 and April 2007 letters, he was 
informed of the basis for the prior denial of the claim in 
November 2002, the specific evidence that was needed to 
reopen the claim, and notice regarding disability ratings and 
the effective dates of awards.  Notably, any Kent-mandated 
notice defect would be non-prejudicial as this decision 
reopens the claim, and addresses it de novo.

II. Legal Criteria, Factual Background, and Analysis

Generally, an unappealed rating decision is final based on 
the evidence of record at the time of such determination.  38 
U.S.C.A. § 7105.  However, if new and material evidence is 
presented or secured with respect to the claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus 
v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires (1) competent evidence (a medical 
diagnosis) of current chronic disability; (2) evidence of a 
service-connected disability; and (3) competent evidence that 
the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance in the evidence 
regarding [a material point], reasonable doubt is to be 
resolved in the veteran's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Once the evidence is assembled, the Board 
is responsible for determining whether the preponderance of 
the evidence is against the claim. If so, the claim is 
denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

A November 2002 rating decision denied service connection for 
lumbar disc disease essentially on the bases that such 
disability was not manifested in (and unrelated to) the 
veteran's service and was also not shown to be related to the 
veteran's service-connected left ankle disability.  He did 
not appeal that decision, and it became final.  38 U.S.C.A. § 
7105.

Evidence of record at the time of the November 2002 rating 
decision this decision include the veteran's STRs, a March 
2001 private examination report, March to September 2001 
treatment records, a June 2002 statement, and a September 
2002 VA examination.  

The veteran's STRs are silent for complaints, findings, or 
diagnosis pertaining to a back disorder.  
A March 1996 rating decision awarded the veteran service 
connection for residuals of a left ankle fracture.  

A March 2001 examination report notes the veteran was a 
prison guard and reported that he gets into "scuffles".  It 
was also noted that he fractured his ankle in the past, and 
that it caused him discomfort. 

March to September 2001 private treatment notes include March 
2001 records that note that in 1996 the veteran underwent 
surgery for a herniated disc.  The diagnosis was low back 
pain likely secondary to prior disc injury.  May and June 
2001 emergency room records note the veteran complained of 
low back and hip pain that began 1 or 2 days earlier, and was 
not due to an injury.  He reported a prior disc injury and 
his medical history included that in 1996 he had surgery due 
to a slipped disc with nerve compression at L3.  The 
diagnosis was lumbar radiculopathy.

A June 2002 statement from E. Z., D.P.M. indicates that he 
last saw the veteran in June 2001.  He noted that the veteran 
had a history of Lisfranc's dislocation of the first and 
second metatarsal phalangeal joints with resulting nerve 
entrapment.  He opined that it was possible that the pain the 
veteran experienced in his foot, which caused him to limp, 
had caused his back pain.

On September 2002 VA examination, it was noted that an 
ununited avulsion fracture of the left ankle was service-
connected.  The veteran reported that after the ankle injury 
in 1984 he noticed he had an abnormal gait and that he tended 
to shift his weight from the left ankle to avoid pain.  He 
reported that he began to notice a gradual onset of low back 
pain in the right paralumbar area that progressively 
worsened.  In 1993, he noticed a sudden severe worsening of 
pain along with weakness and numbness in both lower 
extremities.  He indicated that he was evaluated in 1996 and 
he had surgery for a herniated disc in May 1999 (with 
significant improvement of symptoms).  However, he continued 
to have some back symptoms.  The veteran's current complaints 
included continuous lower right lumbar pain that extended to 
the thigh and mid calf, worsened by prolonged weight bearing.  
The diagnosis was lumbar degenerative disc disease with 
radiculopathy.  The examiner opined that it is not at least 
as likely as not that the back problem is related to the 
ankle injury.

As noted above, a November 2002 rating decision denied 
service connection for the veteran's lumbar disc disease 
based essentially on findings that it was not manifested in 
(and was unrelated to) the veteran's service, and was 
unrelated to the veteran's service connected left ankle 
disability.  The veteran did not appeal this decision, and it 
became final.  

Evidence associated with the claims file since the November 
2002 rating decision includes January 2002 to August 2007 VA 
treatment records, a June 2004 VA examination report, an 
October 2004 statement from Dr. S. M., an August 2007 Travel 
Board hearing transcript, and an August 2008 VHA opinion with 
an October 2008 addendum.

VA treatment reports note complaints and treatment associated 
with the veteran's low back.  A July 2003 record notes that 
the veteran had chronic low back pain which was attributed to 
an ankle injury, status post discectomy L3; there was no 
history of back injury per se.  A September 2003 MRI revealed 
degenerative disc disease at L4-L5 with postsurgical changes 
and scarring in and around the disc.  In October 2003 note a 
physician stated that it was hard to pin point the exact 
etiology [of the veteran's low back disability] but that 
previous injuries to lower extremities with long term 
sequelae could definitely predispose to development of 
degenerative joint disease of the lumbosacral spine over the 
long term.  An August 2007 MRI of the lumbar spine produced 
findings similar to those on MRI in 2003.  

On June 2004 VA examination, the veteran stated that due to 
his left ankle pain with years of walking off balance and 
altered gait that he developed significant back pain.  He did 
not use a cane, but was able to complete his duties as a 
police officer; his symptoms were aggravated by sitting, 
standing, heavy lifting, or strenuous activities.  The 
physician noted that the veteran walked with what appeared to 
be a normal gait.  The impression was degenerative disc 
disease with multiple disc bulge herniations.  The physician 
opined that it is less likely than not that the veteran's 
back condition is due to his left ankle condition.  
An October 2004 letter from Dr. S. M., a VA physician, states 
that the veteran had a fibular fracture in 1983 with a 
complicated recovery and the he subsequently develop chronic 
low back pain.  He added that the veteran had an extensive 
evaluation, epidural steroids, and back surgery.  He opined 
that the veteran's back pain was probably started from his 
ankle injury based on the time of the course of events and 
the prolonged disability from his ankle which would have 
affected his gait (balance).

At the August 2007 Travel Board hearing, the veteran 
testified that his treating VA physician had related his back 
disorder to his service connected ankle.  

In August 2008, the Board secured a VHA medical advisory 
opinion from an orthopedic surgeon who reviewed the veteran's 
claims file.  The physician summarized the evidence of record 
and stated, "There is medical literature supporting the 
development of back pain following hip arthrodesis or knee 
arthrodesis.  This veteran did not have a hip or knee 
arthrodesis.  I was not able to find any literature 
supporting the development of back pain following mild 
impairment of ankle motion.  The veteran's gait was described 
as normal on 6/18/2004.  Current opinion attributes 
degenerative changes of the lumbar spine as resulting 
primarily from genetic determinants with only minor 
contributions from activity.  Whether this applies to back 
pain, as distinct from radiographic findings of degenerative 
changes, is unknown.  In my clinical experience, I have not 
noted the development of back pain in my patients who had 
minor impairments in ankle motion.  For these reasons, I 
estimate that the probability that the veteran's low back 
disability is caused by his left ankle disability is less 
than 20 percent".  

In an October 2008 addendum, the VHA specialist added that 
the probability that the veteran's low back disability was 
aggravated by his service-connected left ankle disability was 
less than 50 percent.  

Reopening of the Claim

The November 2002 rating decision determined, in essence, 
that the preponderance of the evidence was against there 
being a nexus between the veteran's lumbar disc disease and 
his service-connected left ankle disability.  Evidence added 
to the record since November 2002 includes an October 2004 
opinion by the veteran's VA physician that indicates his left 
ankle disability caused his back problems.  This evidence is 
new in that it was not previously of record; it addresses 
directly the basis for the prior denial of the claim; and it 
is competent evidence (i.e., a medical opinion by a VA 
medical professional).  It raises a reasonable possibility 
that his low back disability may be related to the service 
connected left ankle disability (and therefore a reasonable 
possibility of substantiating the claim).  Since the evidence 
is both new and material, the claim may be reopened.


ORDER

The appeal to reopen a claim of service connection for a back 
disability secondary to a service-connected left ankle 
disability is granted.


REMAND

On de novo review, the Board found that there appears to be 
pertinent (and perhaps critical) evidence that remains 
outstanding.  In particular, the record (2001 private 
treatment reports) indicates that the veteran underwent 
initial back surgery (apparently for herniated disc) in 1996.  
And in 2002 the veteran advised a VA examiner that he 
underwent low back surgery in 1999.  This suggests that the 
veteran was being evaluated/treated for low back disability 
including herniated disc prior to the 1996 surgery (and also 
prior to any 1999 surgery).  Records of such 
evaluations/treatment are likely to include some summary of 
history of the veteran's low back disability, and perhaps 
comment/opinion regarding the etiology of the low back 
disability.  At any rate, it appears clear that they are 
essential for a clear picture of the low back disability, and 
must be secured.   

Significantly, the veteran's cooperation (by identifying all 
treatment providers and submitting any required releases for 
private treatment/evaluation records) is necessary for 
development for the outstanding records to be completed.  He 
is advised that 38 C.F.R. § 3.158(a) provides that where 
evidence requested in connection with an original or reopened 
claim is not furnished within one year of the request, the 
claim will be considered abandoned.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
identify the providers of all treatment 
and/or evaluation he has received for low 
back disability since his discharge from 
service, and any releases needed to 
secure records of any private evaluation 
and/or treatment.  Of particular interest 
would be the evaluation and treatment he 
received prior to the 1996 and 1999 
surgeries he has reported.  If he filed  
any insurance/Workman's compensation 
claims pertaining to low back disability, 
he should provide information and 
releases as to such also.  [In 
conjunction with this request, the RO 
should remind the appellant that this 
information is critical, and remind him 
of the provisions of 38 C.F.R. § 3.158.]  
The RO should obtain complete clinical 
records of all evaluations and treatment 
from the sources the veteran identifies.  

2.  The RO should review any additional 
records received and arrange for any 
further development suggested by the 
records (e.g., another examination for a 
nexus opinion if the factual background 
considered by previous opinion-providers 
is substantially altered by additional 
information received).   

3.  The RO should then re-adjudicate the 
veteran's claim de novo.  If service 
connection for a low back disability 
remains denied, the RO should issue an 
appropriate supplemental SOC and afford 
the veteran the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


